DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 & 17 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Wong (U.S. Pat. # 6,989,692).
Regarding Independent Claim 1, Wong teaches:
A semiconductor device comprising: 

a comparing circuit configured to generate a monitoring output signal corresponding to the target voltage based on a level of the first sensing voltage and a level of the second sensing voltage (Fig. 5 Elements 63,  VREF, VIN, & the output signal VO.), 
wherein the voltage sensing circuit comprises: 
a first transistor including a gate to receive a reference bias voltage (Fig. 5 Element 64 and its gate connected to ground.), a source connected to the input node (Fig. 5 Element 64 and its source connected to the node connected to Element 66.), and a drain connected to one end of a first resistive element (Fig. 5 Element 64 and its drain connected to wire below VREF from node to positive side of comparator. See Examiner Amended Fig. 5 below.); 
a second transistor provided in a current mirror structure with the first transistor (Fig. 5 Element 61 mirroring 64.), and including a gate to receive the reference bias voltage, a source connected to the input node (Fig. 5 Element 64 and its gate connected to ground.), and a drain connected to a third resistive element (Fig. 5 Element 61 and its drain connected to element 62.); and 

wherein the first sensing voltage is a voltage provided to both ends of the second resistive element (See Examiner Amended Fig. 5 below. See Element 62.), and the second sensing voltage is a voltage provided to both ends of the third resistive element (See Examiner Amended Fig. 5 below. See Element 65.).

    PNG
    media_image1.png
    477
    549
    media_image1.png
    Greyscale

Regarding Claim 2, Wong teaches all elements of claim 1, upon which this claim depends. 
Wong teaches a reference voltage generating circuit configured to generate the reference bias voltage, wherein a node to which the reference bias voltage generated 
Regarding Claim 3, Wong teaches all elements of claim 1, upon which this claim depends. 
Wong teaches the comparing circuit is configured to output a first signal as the monitoring output signal based on the level of the first sensing voltage being less than the level of the second sensing voltage (Fig. 5 Elements 63,  VREF, VIN, & the output signal VO.); the comparing circuit is configured to output a second signal as the monitoring output signal based on the level of the first sensing voltage being higher than or equal to the level of the second sensing voltage (Fig. 5 Elements 63,  VREF, VIN, & the output signal VO.); and a level of the first signal is higher than a level of the second signal (Fig. 5 Elements 63,  VREF, VIN, & the output signal VO.).
Regarding Claim 4, Wong teaches all elements of claim 1, upon which this claim depends. 
Wong teaches the first signal indicates that a level of the target voltage is included in a reference voltage range, and the second signal indicates that the level of the target voltage is not included in the reference voltage range (Column 4 lines 53-64.).
Regarding Independent Claim 17, Wong teaches:
A semiconductor system comprising: 
a first voltage monitoring circuit to which a first target voltage is applied (Fig. 4 Elements 46 and the node that connects to the sources of transistors 41 & 47.), and configured to generate a first monitoring output 
a second voltage monitoring circuit to which the first target voltage and a second target voltage applied to a target circuit are applied (Fig. 4 Elements 46 and the node that connects to the sources of transistors 44 & 49.), and configured to generate a second monitoring output signal indicative of whether a level of the second target voltage is included in a second reference voltage range based on the level of the first target voltage and the level of the second target voltage (Fig. 4 Elements 44, 49, VREF & VIN.); and 
a controller configured to receive the first monitoring output signal and the second monitoring output signal (Fig. 5 Element 43.), and to determine whether the level of the second target voltage is included in a third reference voltage range (Fig. 5 Elements 43 & VDD.), based on a level of the first monitoring output signal and a level of the second monitoring output signal (Fig. 5 Element 43.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 11, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Pat. # 6,989,692) in view of Koerner et al (U.S. PGPub # 2016/0062385).
Regarding Claim 5, Wong teaches all elements of claim 1, upon which this claim depends. 
Wong does not explicitly teach that
Koerner teaches the first transistor and the second transistor have magnitudes different from each other (Paragraph 0012.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Koerner to the teachings of Wong such that the first transistor and the second transistor have magnitudes different from each other because “the ratio of the currents through their load paths corresponds to the ratio of the width-length ratios of the gates.” “If … the width and the length of the gate of the transistor P2 are identical to the width and the length of the gate of the transistor P1, currents of an equal magnitude also flow through the source-drain load paths of the transistors P1 and P2.” Therefore, if one wants identical currents, one would utilize identical transistors, but if one wanted to vary the transistors, “the currents through the load paths of P1 and P2 differ.” This provides a reliable and effective means of controlling the current in the circuit.
Regarding Independent Claim 11, Wong teaches:
A semiconductor device comprising: 
a first voltage monitoring circuit to which a first target voltage is applied (Fig. 4 Elements 46 and the node that connects to the sources of transistors 41 & 47.), and configured to generate a first monitoring output signal indication of whether a level of the first target voltage is included in a first reference voltage range (Fig. 4 Elements 46 and the node that connects to the sources of transistors 41 & 47.), using a first transistor and a second transistor arranged in a current mirror structure (Fig. 4 Elements 46 and the node that connects to the sources of transistors 41 & 47.); and 

wherein a same reference bias voltage is applied to a gate of the first transistor and a gate of the second transistor, (Fig. 4 Elements 47, 41, 49, & 44. See Element 46 being applied to all transistors labeled above.).
Wong does not explicitly teach that a magnitude of the first transistor is different from a magnitude of the second transistor.
Koerner teaches a magnitude of the first transistor is different from a magnitude of the second transistor (Paragraph 0012.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Koerner to the teachings of Wong such that the first transistor and the second transistor have magnitudes different from each other because “the ratio of the currents through their load paths corresponds to the ratio of the width-length ratios of the gates.” “If … the width and the length of the gate of the transistor P2 are identical to the width and the length of the gate of the transistor P1, currents of an equal magnitude also flow through the source-drain load paths of the 
Regarding Claim 16, Wong & Koerner teach all elements of claim 11, upon which this claim depends. 
Wong teaches the first voltage monitoring circuit comprises: a first resistive element connected to a drain of the first transistor (Fig. 5 Element 64 and its drain connected to wire below VREF from node to positive side of comparator. See Examiner Amended Fig. 5 below.), a second resistive element connected to one end of the first resistive element (See Examiner Amended Fig. 5 below. See Element of wire below VREF from node to positive side of comparator.), and a third resistive element connected to a drain of the second transistor (Fig. 5 Element 61 and its drain connected to element 62.); the first target voltage is applied to a source of the first transistor and a source of the second transistor (Fig. 5 Elements 66 and the node that connects to the sources of transistors 61 & 64.); and the first monitoring output signal is generated based on a level of a first sensing voltage provided to both ends of the second resistive element and a level of a second sensing voltage provided to both ends of the third resistive element (Fig. 5 Elements 63,  VREF, VIN, & the output signal VO.).

Allowable Subject Matter
Claims 6-10, 12-15, & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 6, Wong teaches all elements of claim 1, upon which this claim depends. 
Wong teaches the level of the first sensing voltage and the level of the second sensing voltage are determined based on whether the first transistor and the second transistor operate in a saturation region or in a linear region.
Regarding Claim 7,
The semiconductor device of claim 6, wherein: the voltage sensing circuit is configured to output the first sensing voltage having a level less than the second sensing voltage based on the first transistor and the second transistor operating in the saturation region; and the voltage sensing circuit is configured to output the first sensing voltage having a level higher than or equal to the second sensing voltage based on the first transistor and the second transistor operating in the linear region.
Regarding Claim 8,
The semiconductor device of claim 7, wherein: based on the level of the target voltage being included in a reference voltage range, the first transistor and the second transistor are configured to operate in the saturation region; and based on the level of 
Regarding Claim 9,
The semiconductor device of claim 7, wherein: the comparing circuit is configured to output a first signal as the monitoring output signal, based on the level of the first sensing voltage being less than the level of the second sensing voltage; and the comparing circuit is configured to output a second signal as the monitoring output signal, based on the level of the first sensing voltage being higher than or equal to the level of the second sensing voltage.
Regarding Claim 10,
The semiconductor device of claim 9, wherein the first signal indicates that the level of the target voltage is included in the reference voltage range, and the second signal indicates that the level of the target voltage is not included in the reference voltage range.
Regarding Claim 12,
The semiconductor device of claim 11, wherein the second voltage monitoring circuit comprises: an input circuit to which the first target voltage and the second target voltage are applied: and a comparing circuit configured to generate the second monitoring output signal based on the level of the first target voltage and the level of the second target voltage, wherein the second monitoring output signal is one of a third signal and a fourth signal having a level different from a level of the third signal.
Regarding Claim 13,
The semiconductor device of claim 12, wherein: the level of the fourth signal is higher than the level of the third signal; and the third signal indicates that the level of the second target voltage is included in the second reference voltage range, and the fourth signal indicates that the level of the second target voltage is not included in the second reference voltage range.
Regarding Claim 14,
The semiconductor device of claim 12, wherein: the input circuit comprises a Bandgap Reference (BGR) circuit to which the first target voltage is input, and configured to output a first converted voltage based on the level of the first target voltage being included in a first conversion range; and the comparing circuit is configured to generate the second monitoring output signal based on a level of the first converted voltage and the level of the second target voltage.
Regarding Claim 15,
The semiconductor device of claim 14, wherein: the input circuit further comprises a Digital to Analog Converter (DAC) circuit to which the first converted voltage is input, and configured to output a second converted voltage obtained by converting the level of the first converted voltage in accordance with a predetermined ratio; and the comparing circuit is configured to generate the second monitoring output signal based on a level of the second converted voltage and the level of the second target voltage.
Regarding Claim 18,
Wong teaches based on the level of the first target voltage being included in the first reference voltage range, the first voltage monitoring circuit is configured to output a first signal as the first monitoring output signal, and based on the level of the first target voltage not being included in the first reference voltage range, the first voltage monitoring circuit is configured to output a second signal, having a level lower than a level of the first signal, as the first monitoring output signal; and based on the level of the second target voltage being included in the second reference voltage range, the second voltage monitoring circuit is configured to output a third signal as the second monitoring output signal, and based on the level of the second target voltage not being included in the second reference voltage range, the second voltage monitoring circuit is configured to output a fourth signal, having a level higher than a level of the third signal, as the second monitoring output signal.
Regarding Claim 19, Wong teaches all elements of claim 18, upon which this claim depends. 
Wong teaches based on the first signal being received from the first voltage monitoring circuit and the third signal being received from the second voltage monitoring circuit, the controller is configured to determine that the level of the second target voltage is included in the third reference voltage range.
Regarding Claim 20, Wong teaches all elements of claim 18, upon which this claim depends. 
Wong teaches based on the second signal being received from the first voltage monitoring circuit, the controller is configured to determine that the second target .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represent teaching references and the previous state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858